Wade and Broyles, JJ.,
concurring specially. We concur in the affirmance of the judgment, but we are inclined to the view expressed by Mr. Justice Cobb in Simmons v. Georgia Iron & Coal Co. (supra), where, in discussing the writ of habeas corpus, he says: “Mr. Justice Bleckley, in Perry v. McLendon, 62 Ga. 598, 604, says that the writ should be issued ‘provided the petition contains the requisite matter, is in due form, duly authenticated, duly presented, and does not show on its face that the imprisonment— though complained of as illegal — is in fact legal.’ It is therefore the duty of the court in every case, before issuing the writ, to inspect the application to see if it contains sufficient averments and is properly verified. If it lacks these essential requisites, he should decline to issue the writ. If it does not, it is ‘his duty to grant it,’ and for a failure to do so the law imposes a penalty upon him.” In other words, we think a judge refuses to grant a writ of habeas corpus at his peril. If the petition which was presented to Judge Hill had shown on its face a case of illegal imprisonment, then, in our opinion, by refusing to grant the writ as prayed for, he would have been subject to the penalty imposed by the Code. The fact that the writ was afterwards issued, on the same petition, by another judge, is immaterial, as, in our judgment, the petition not presenting a prima facie case of illegal imprisonment, the issuance of the writ was not mandatory upon either of the learned judges.